Citation Nr: 0730105	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a waiver for pension overpayment in the amount 
of $9,841.00


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1966 to 
January 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 determination by the Debt 
Management Center (DMC) of the Department of Veterans Affairs 
(VA).  

It appears that in June 2005 a Board hearing was requested 
for the veteran's claim for service connection for post-
traumatic stress disorder (PTSD); however, that same month 
service connection was granted for PTSD and thus this issue 
is no longer before the Board.  It appears that in January 
2002 a claim was filed for service connection for a back 
disorder and this matter is referred to the RO for 
appropriate action.  

In September 2004 the veteran withdrew his request for a 
Board hearing.  In May 2006 the veteran stated that Disabled 
American Veterans (DAV) no longer represented him.  


FINDINGS OF FACT

1. The veteran received overpayment of pension benefits in 
the amount of $9,841.00.

2. Notice of the indebtedness was sent to the appellant at 
his address of record on April 19, 2001.

3. The appellant filed a request for waiver of the 
overpayment in November 2001, in excess of 180 days after 
notice of the indebtedness was sent to him.




CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of pension benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the United States Court of Appeals for 
Veterans Claims has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to 
waiver claims.  See Lueras v. Principi, 18 Vet. App. 435 
(2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  
Therefore, the VCAA and its implementing regulations is not 
for application in this matter.

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing. 38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted 
that where the law and not the evidence is dispositive, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.

Moreover, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record, see Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995), and that the burden 
is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).

In September 2000 the veteran was granted pension benefits.  
He subsequently sent an award letter from the Social Security 
Administration (SSA) indicating that he was entitled to 
disability benefits beginning December 1998.  As a result on 
April 6, 2001 the veteran was sent notice that his benefits 
were being terminated as his SSA income exceed the maximum 
income allowed for pension purposes.  On April 19, 2001 the 
DMC sent the veteran notice that an overpayment of $9,841.00 
was created and that he owed VA this amount.  He was advised 
that he had 180 days to request a waiver of the debt.  On 
June 21, 2001 another letter was sent to the veteran 
informing him of the $9,841.00 overpayment.  On June 18, 2001 
VA Form 21-0516-1, Improved Pension Eligibility Verification 
Report, was received from the veteran.  On July 6, 2001 the 
veteran requested reinstatement of his non-service-connected 
pension benefits on the basis of his SSA income being from 
SSI.  A request for waiver of the overpayment dated October 
12, 2001 is of record.  The Committee on Waivers and 
Compromises noted that this waiver was received November 29, 
2001.  A December 2001 determination by the DMC concluded 
that the veteran was not entitled to waiver of pension 
indebtedness of $9,841.00 due to the veteran's failure to 
submit application for waiver within 180 days of the date of 
notification.  In a March 2002 VA memo it was certified that 
notice of the debt was sent to the veteran's correct address 
of record and was not returned due to an incorrect address.  
In April 2005, the veteran's former DAV representative argued 
that repayment of the debt would render the veteran homeless.  
Subsequently in June 2005 and November 2006 the veteran was 
granted service connection for PTSD, at a 70 percent 
disabling rate, and individual unemployability.  

The appellant's November 29, 2001 waiver request was made in 
excess of 180 days after notice of the overpayment was sent 
to his address of record by the DMC on April 19, 2001.  

The appellant does not dispute that he received this letter.  
Nor does he contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
his address of record at the time the letter was sent.  In 
this case, there is nothing to suggest that the DMC's debt 
notice letter of April 2001 was not sent in the regular and 
ordinary manner that correspondence is delivered into the 
custody of the United States Postal Service and mailed to the 
addressee.  Furthermore, there is no evidence that any other 
correspondence that could be construed as a request for 
waiver was received by VA until the appellant's request for 
waiver was received on November 19, 2001, and he does not 
contend otherwise.  The veteran also is not arguing that his 
waiver request dated October 12, 2001 should have been 
received by VA within 180 days from the April 19, 2001 notice 
of overpayment.  

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment of pension benefits was not timely 
filed, his claim is denied.




ORDER

The appellant's request for waiver of overpayment of pension 
benefits was not timely filed and therefore, the appeal is 
denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


